NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4857-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TAARIQ MILLER,

     Defendant-Appellant.
_______________________

                    Submitted February 1, 2021 – Decided September 9, 2021

                    Before Judges Hoffman and Suter.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 10-07-0851.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Lee March Grayson, Designated Counsel, on
                    the brief).

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Laura Sunyak, Assistant Prosecutor, of
                    counsel and on the brief).

PER CURIAM
       Defendant Taariq Miller appeals from a May 3, 2019 Law Division order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

                                       I.

       On March 26, 2007, defendant and co-defendant Willie Yeager followed

Naquan Archie into an apartment in Trenton and demanded $1,500 in cash.

Defendant and Yeager then shot at Archie. Defendant shot at Archie once before

his gun jammed; his shot hit the ground. Yeager shot Archie five times, killing

him.

       On July 29, 2010, a Mercer County grand jury indicted defendant,

alongside Yeager, on the following charges: first-degree murder, N.J.S.A.

2C:11-3(a)(1), (2) (count one); first-degree felony murder, N.J.S.A. 2C:11-

3(a)(3) (count two); first-degree robbery, N.J.S.A. 2C:15-1 (counts three and

eight); second-degree possession of a weapon for an unlawful purpose, N.J.S.A.

2C:39-4(a) (counts six and ten); and third-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b) (count seven).

       On April 7, 2014, pursuant to a negotiated plea agreement, defendant pled

guilty to first-degree aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1).

According to the plea form, the State agreed to recommend defendant receive


                                       2                                  A-4857-18
539 days of gap time as jail credit and, if he did not, defendant could withdraw

his plea. The trial court imposed a twenty-two year prison sentence, subject to

an eighty-five percent parole ineligibility period required by the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2, and dismissed the remaining counts.

The trial court also denied defendant’s request to apply the 539 days as jail

credit, and instead applied the time as gap time. Defendant filed a pro se appeal

of his sentence; we affirmed, and held "defendant received all the jail credits to

which he was entitled." Defendant then filed for certification concerning his

sentence, which our Supreme Court denied. State v. Miller, 224 N.J. 246 (2016).

      Defendant filed a PCR petition on March 16, 2018, supplemented by his

PCR counsel's letter-brief and his and multiple potential witnesses' sworn

certifications. Defendant alleged he received ineffective assistance, asserting

his trial counsel failed to interview these potential witnesses and failed to seek

withdraw of his guilty plea after the trial court denied his request to apply 539

days of gap time as jail credit. The PCR court heard oral argument on April 1,

2019, and denied defendant's petition without an evidentiary hearing in a written

decision, finding that "every alleged deficiency raised by [defendant] in his brief

and certification fail to show any degree of prejudice or are directly contradicted

by [his] plea colloquy."


                                        3                                    A-4857-18
Defendant appeals, arguing:

     POINT I

     THE PCR COURT ERRED IN DENYING THE
     DEFENDANT'S    PETITION    FOR    POST-
     CONVICTION RELIEF WITHOUT AFFORDING
     HIM AN EVIDENTIARY HEARING TO FULLY
     ADDRESS   HIS  CONTENTION    THAT   HE
     RECEIVED INEFFECTIVE ASSISTANCE OF
     COUNSEL WHO, IN PART, (1) FAILED TO
     WITHDRAW THE DEFENDANT'S GUILTY PLEA
     WHEN THE SENTENCING COURT DID NOT
     APPLY ALL OF THE JAIL CREDITS THAT THE
     DEFENDANT WAS PROMISED IN HIS PLEA
     AGREEMENT; AND (2) DID NOT CONDUCT AN
     INVESTIGATION OF WITNESSES, INCLUDING
     INDIVIDUALS WHO WOULD HAVE REFUTED
     STATE INFORMANTS.

     A.   DEFENSE COUNSEL WAS INEFFECTIVE BY
     FAILING TO MOVE TO VACATE THE
     DEFENDANT'S GUILTY PLEA WHEN THE
     SENTENCING      COURT       DENIED THE
     DEFENDANT'S REQUEST TO APPLY 539 DAYS
     OF GAP TIME AS JAIL CREDIT.

     B.   DEFENSE COUNSEL WAS INEFFECTIVE BY
     FAILING TO CONDUCT AN APPROPRIATE
     INVESTIGATION NOR DID HE CONTACT
     NUMEROUS       WITNESSES,    INCLUDING
     INDIVIDUALS WHO WOULD HAVE REFUTED
     STATE INFORMANTS.

     C.  THE PCR COURT ERRED BY NOT
     GRANTING THE DEFENDANT'S REQUEST FOR
     AN EVIDENTIARY HEARING.



                              4                A-4857-18
                                       II.

      We "will uphold [a] PCR court's findings that are supported by sufficient

credible evidence in the record." State v. Nash, 212 N.J. 518, 540 (2013). "[W]e

review under the abuse of discretion standard [a] PCR court's determination to

proceed without an evidentiary hearing." State v. Brewster, 429 N.J. Super. 387,

401 (App. Div. 2013). When a defendant challenges such a denial, "the question

before [us] is whether defendant has alleged any facts that, when viewed in the

light most favorable to him, are sufficient to demonstrate a reasonable likelihood

of success on his PCR claim." State v. Jones, 219 N.J. 298, 311 (2014).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must demonstrate that: (1) counsel's performance was deficient, and

(2) the deficient performance actually prejudiced the outcome of the

proceedings. Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz,

105 N.J. 42, 58 (1987) (adopting the Strickland test in New Jersey).

      On appeal, we apply a strong presumption that a defendant's trial counsel

"rendered adequate assistance and made all significant decisions in the exercise

of reasonable professional judgment." Strickland, 466 U.S. at 690. To establish

a prima facie claim, a defendant must demonstrate a reasonable likelihood of

succeeding under the Strickland/Fritz test. See State v. Preciose, 129 N.J. 451,



                                        5                                   A-4857-18
463 (1992). To demonstrate a reasonable likelihood of succeeding under the

Strickland/Fritz test, a defendant "must do more than make bald assertions[,] . . .

[and] must allege facts sufficient to demonstrate counsel's alleged substandard

performance." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

      Here, defendant contends trial counsel was ineffective in failing to

withdraw defendant's guilty plea after the trial court denied his request to apply

539 days of gap time as jail credit. The negotiated plea agreement permitted

withdrawal if the gap time was not classified as jail credits.     Defendant also

contends trial counsel was ineffective in failing to investigate witnesses, who

allegedly could have refuted or cast doubt on the State's informants' testimonies.

      Even if trial counsel's performance was deficient, we agree with the PCR

court’s findings that defendant's petition failed to establish that he was

prejudiced by trial counsel's alleged ineffectiveness.      Defendant offers no

evidence in his certification or elsewhere in the record to suggest he would have

wanted a trial if trial counsel interviewed the potential witnesses or would not

have accepted the guilty plea without the jail credit. See Hill v. Lockhart, 474

U.S. 52, 59 (1985) (holding that a defendant must demonstrate "there is a

reasonable probability that, but for counsel's errors, he would not have pleaded

guilty and would have insisted on going to trial."). Defendant also offers no


                                        6                                    A-4857-18
evidence to suggest the State might have reasonably altered its plea offer if trial

counsel interviewed the potential witnesses or withdrew defendant's guilty plea

over the jail credit issue. Specifically, the potential witnesses' certifications give

defendant no shelter from the State's other potential witnesses who identify him

at the scene of the crime, physical evidence, and his own plea colloquy.

      If defendant did not accept the plea offer, he faced a trial on murder,

robbery, and weapons charges, exposing himself to a potential life sentence with

a period of parole ineligibility of no less than thirty years. See N.J.S.A. 2C:11-

3(a)(2). Given the State's offer to significantly reduce defendant's substantial

sentencing exposure and parole ineligibility, defendant fails to establish that it

would have been rational to reject the plea offer and that he probably would

have done so. State v. Maldon, 422 N.J. Super. 475, 486 (App. Div. 2011).

Defendant failed to establish a prima facie case of ineffective assistance, and

therefore an evidentiary hearing was not required. Preciose, 129 N.J. at 462.

      For these reasons, we find the PCR court correctly denied defendant's PCR

petition without an evidentiary hearing.

      Affirmed.




                                          7                                    A-4857-18